DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-11, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Berry et al. (US 2014/0223480), Lucero et al. (US 2012/0158511), and “Disney+ App Preview App Walkthrough - Disney Plus Review - Disney+ Application Preview Fire TV.” YouTube, uploaded by How To Tech, Nov. 12, 2019, youtube.com/watch?v=K7vPx9rfN-M (hereinafter “HTT”).

Regarding claim 1, Berry teaches a content-based program presentation method, comprising:
at a device having one or more processors and memory storing instructions for execution by the one or more processors (Paragraphs 14-17 illustrate a processor and memory for implementing the system):
executing a unified TV application to display a unified user interface (Figure 1 and paragraphs 40 and 41 illustrate initiating an application for providing the display interface for providing media content recommendations from several different providers including broadcast television providers);
obtaining from the server system a media recommendation stream including an ordered sequence of selectable information items that corresponds to an ordered set of unique media content items or programs (Paragraphs 40 and 41 illustrate providing recommendations that may be provided in sequential order; paragraphs 19 and 20 illustrate that the media content and display interfaces may be provided via one or more servers),

displaying a plurality of clusters on the unified user interface, wherein each cluster includes a subset of the ordered sequence of selectable information items, and a first cluster includes a first selectable information item and a second selectable information item, including: concurrently displaying the first and second selectable information items of the first cluster on the unified user interface (Figure 1 and paragraphs 40 and 41 illustrate displaying the ordered set of recommended TV programs wherein the programs may be grouped/clustered into different rows pertaining to different ranked available recommendations associated with different time slots);
in response to a first user selection of the first selectable information item , displaying information of a first media content item provided by a first content provider (Paragraph 43 illustrates that the user is able to select an icon to be presented with information about the selected icon (i.e., media content); paragraph 41 illustrate that the content may be provided by different media providers); and
in response to a second user selection of the second selectable information item, displaying information of a second media content item 
Berry does not expressly teach that the device is a network-connected television (TV) device. Berry also does not expressly teach that the TV device is linked to a user account in a virtual user domain hosted by a server system. Berry also does not expressly teach user selection of the respective selectable information item at the network-connected TV device. Berry also does not expressly teach displaying includes displaying a focus area having one or more focus items that are presented sequentially in a temporal order while concurrently displaying a non-focus area having the plurality of clusters on the unified user interface. Berry also does not expressly teach that the first user selection of the first selectable information item is from the non-focus area, and that the second user selection of the second selectable information item from the non-focus area.
Lucero teaches a network-connected television (TV) device, wherein the TV device is linked to a user account in a virtual user domain hosted by a server system (Figure 1 and paragraphs 10 and 21 illustrate the use of televisions 106 that may be linked to the user account 112 stored on the media content server system 102 via a network 108), and user selection of selectable information item at the network-
In view of Lucero’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the device is a network-connected television (TV) device, wherein the TV device is linked to a user account in a virtual user domain hosted by a server system, and such that the user selection of the respective selectable information item is at the network-connected TV device. The modification would enable a combined system to present personalized recommendations to users. The modification would thereby improve the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach does not expressly teach displaying includes displaying a focus area having one or more focus items that are presented sequentially in a temporal order while concurrently displaying a non-focus area having the plurality of clusters on the unified user interface. The combination also does not expressly teach that the first user selection of the first selectable information item is from the non-focus area, and that the second user selection of the second selectable information item from the non-focus area.
HTT teaches displaying a focus area having one or more focus items that are presented sequentially in a temporal order while concurrently displaying a non-focus area having a plurality of clusters on a unified user interface (0:15-0:25, see attached document pp. 1-3, focus area presents focus items (e.g., “The Mandalorian,” “Avengers: Endgame,” and “Lady in the Tramp”) sequentially in a temporal order while concurrently 
In view of HTT’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to such that displaying includes displaying a focus area having one or more focus items that are presented sequentially in a temporal order while concurrently displaying a non-focus area having the plurality of clusters on the unified user interface, and such that the first user selection of the first selectable information item is from the non-focus area, and that the second user selection of the second selectable information item is from the non-focus area. The modification would allow a combined system to emphasize specific content while a user navigates through content items. The modification would serve to aid users in content selection.

Regarding claim 11, Berry teaches one or more processors; and memory having instructions stored thereon, the one or more programs ([0037]-[0039]). The rejection of claim 1 is similarly applied to the remaining limitations of claim 11.

Regarding claim 17, Berry teaches a non-transitory computer-readable medium, having one or more programs stored thereon, wherein the one or more programs include instructions which when executed by one or more processors of a device cause 

Regarding claim 2, the combination discloses wherein:
the user account is associated with the unified TV application (Lucero: Paragraphs 20, 21, and 26 illustrate the user logs on to the service/application, and thus, the user account is associated with the service/application);
	the unified TV application is associated with the network-connected TV device (Lucero: Figure 1 and paragraphs 10 and 21 illustrate the use of televisions 106 that may be linked to the user account 112 stored on the media content server system 102 via a network 108; paragraphs 20, 21, and 26 illustrate the user logs on to the service/application, and thus, the service/application is associated with the user device) and is configured to enable display of media content on the network-connected TV device (Berry: Paragraph 66 illustrates displaying the selected video asset) (Lucero: Paragraph 32 illustrates that the user device may render and play the media content); and
	each of the first and second content providers is selected from a broadcasting television service, a broadcasting satellite service, a cable service, a subscription video-on- demand (SVOD) content provider, a transactional video-on-demand (TVOD) content provider, an ad-based video-on-demand (AVOD) service, an Internet-based live streaming service, and a replay and time-shifted content playback source (Berry: Paragraph 41 illustrates providing media content from content sources that include broadcast television providers, cable providers, 

	Regarding claim 5, the combination discloses wherein for each cluster, the respective subset of the ordered sequence of selectable information items is physically arranged and configured to move along a first axis of the unified user interface (Berry: Figure 1 and paragraphs 40 and 41 illustrate displaying the ordered set of recommended TV programs wherein the programs may be grouped/clustered into different rows pertaining to different ranked available recommendations associated with different time slots).

Regarding claim 7, the combination discloses wherein the one or more focus items include a plurality of selectable focus items (HTT: 2:53, p. 6, “The Mandalorian” presented in the focus area is highlighted for selection), and the plurality of selectable focus item are displayed in the focus area according to a temporal sequence (HTT: 0:15-0:40, pp. 1-6).

Regarding claim 8, the combination further teaches wherein:
the plurality of clusters are distributed along a second axis of the unified user interface (HTT: pp. 1-6, i.e., rows (e.g., “Recommended For You” row) may be scrolled through horizontally);

displaying the plurality of clusters on the unified user interface further includes:
displaying the first subset of clusters on the unified user interface (HTT: pp. 1-6);
moving the first subset of clusters out of the unified user interface (HTT: p. 5, a user may be scrolled vertically such that a row is not shown) and
moving the second subset of clusters into the unified user interface along the second axis (HTT: pp. 1-6, i.e., rows (e.g., rows “Recommended For You” and “Hit Movies”) may be scrolled through horizontally).

	Regarding claim 9, the combination discloses wherein the plurality of clusters are physically arranged according to a predefined cluster order, and for each cluster, the respective subset of the ordered sequence of selectable information items are physically arranged according to a predefined information item order that is determined based on a multi-dimensional unified user activity characteristic of the user account (Berry: Figure 1 and paragraphs 40, 41, 49, and 55 illustrate displaying the ordered set of recommended TV programs wherein the programs may be grouped/clustered into different rows pertaining to different ranked available recommendations associated with different time slots and according to the user information).

one or more of: schedule information, a short summary of plot, cast information, rating information, and commentary of the first or second media content item (Berry: Paragraphs 56, 58, and 59 illustrate that the detailed information may include cast members, genres, ratings information, brief description of the video asset, etc.).

	Regarding claim 13, the combination discloses wherein displaying the information of the first media content item includes initiating playback of the first media content item provided by the first content provider from a first media player application of the first content provider directly, and displaying the information of the second media content item includes initiating playback of the second media content item provided by the second content provider from a second media player application of the second content provider directly (Berry: Paragraphs 63 and 66 illustrate accessing an application for displaying the selected video asset) (Lucero: Paragraphs 20 and 32 illustrate that the user device may use an application program to render and play the media content).

Claims 3, 4, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Berry et al. (US 2014/0223480), Lucero et al. (US 2012/0158511), HTT, and Weston et al. (US 8,959,177).

Regarding claims 3 and 19, the combination fails to disclose wherein displaying information of the first media content item further comprises: displaying a list of content providers that provide the first media content item, wherein the first content provider is listed at the top of the list of content provider and has a highest priority thereon.
	Weston discloses wherein displaying information of the first media content item further comprises: displaying a list of content providers that provide the first media content item, wherein the first content provider is listed at the top of the list of content provider and has a highest priority thereon (Figure 2 and column 5, lines 39-46, illustrate displaying a ranked list of providers that may provide the selected media content, and thus, including the first content provider having the highest priority listed first).
	It would have been obvious before the effective filing date of the claimed invention to modify the combination to include wherein displaying information of the first media content item further comprises: displaying a list of content providers that provide the first media content item, wherein the first content provider is listed at the top of the list of content provider and has a highest priority thereon as disclosed in Weston because it would have been useful in providing the user the opportunity to select the most useful content provider for receiving the selected media content.

	Regarding claim 4, the combination discloses wherein the list of content providers includes the second content provider, which also provides the first media content item, and the first content provider has a higher priority than the second content provider on the list of content providers that provider the first media content item 

	Regarding claims 14 and 20, the combination fails to disclose wherein displaying information of the first media content item further comprises: displaying a summary page of the first media content item including an indication of the first content provider; and in response to a user action with the indication of the first content provider, initiating playback of the first media content item provided by the first content provider from a first media player application of the first content provider.
	Weston discloses wherein displaying information of the first media content item further comprises: displaying a summary page of the first media content item including an indication of the first content provider; and in response to a user action with the indication of the first content provider, initiating playback of the first media content item provided by the first content provider from a first media player application of the first content provider (Figure 2 and column 5, lines 39-46, illustrate displaying a ranked list of providers that may provide the selected media content and receiving a user selection of the provider).
	It would have been obvious before the effective filing date of the claimed invention to modify the combination to include wherein displaying information of the first media content item further comprises: displaying a summary page of the first media content item including an indication of the first content provider; and in response to a user action with the indication of the first content provider, initiating playback of the first .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2014/0223480), Lucero et al. (US 2012/0158511), HTT, and Mountain (US 2016/0066049).

	Regarding claim 12, the combination fails to disclose wherein the user account does not have subscription to a first media player application of the first content provider that provides the first media content item, and displaying information of the first media content item further comprises: providing an affordance item linked to the first media player application to allow the user account to subscribe to service of the first content provider in response to a user action on the affordance item.
	Mountain discloses wherein the user account does not have subscription to a first media player application of the first content provider that provides the first media content item, and displaying information of the first media content item further comprises: providing an affordance item linked to the first media player application to allow the user account to subscribe to service of the first content provider in response to a user action on the affordance item (Figure 5 and paragraphs 65-68 illustrate that if the user is not subscribed to the provider, the user may select to subscribe to the provider to receive the content).
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2014/0223480), Lucero et al. (US 2012/0158511), HTT, and Hindle et al. (US 2011/0255842).

	Regarding claim 15, The combination fails to disclose the one or more programs further comprising instructions for: in response to a user request to stop the playback of the first media content item, display one of the summary page of the first media content item and the plurality of clusters on the unified user interface.
	Hindle discloses the one or more programs further comprising instructions for: in response to a user request to stop the playback of the first media content item, display one of the summary page of the first media content item and the plurality of clusters on the unified user interface (Paragraph 80 illustrates that in response to a stop command, the media player may return to a top-level content selection menu).


	Regarding claim 16, The combination fails to disclose the one or more programs further comprising instructions for: in response to a user request to stop the playback of the first media content item, displaying a home user interface of the first media player application.
	Hindle discloses the one or more programs further comprising instructions for: in response to a user request to stop the playback of the first media content item, displaying a home user interface of the first media player application (Paragraph 80 illustrates that in response to a stop command, the media player may return to a top-level content selection menu).
	It would have been obvious before the effective filing date of the claimed invention to modify Berry in view of Lucero to include the one or more programs further comprising instructions for: in response to a user request to stop the playback of the first media content item, displaying a home user interface of the first media player application as disclosed in Hindle because it would have a common feature to return to a home menu in response to the system receiving a stop command from the user.

Miscellaneous
Please note that the examiner of record for this application has changed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernier (US 2004/0040039) discloses an interactive program guide including a focus area ([0025], [0055], “The top left portion of the IPG screen 700 includes a detailed focus area 710 that includes detailed information for a currently highlighted media content instance listing or display channel.” Fig. 7).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426